Per Curiam.

These entries were made in the usual course of the business, and could not have been made in any other way consistently with it. The pieces were handed to the plaintiffs’ journeymen in the first instance, and charged in the first column to the defendant in gross. This seems to have been a memorandum to serve till the proper entries could be made; and as something remained to be done, it might have been insufficient to charge the defendant, had the matter rested there. But cast away that column, and what remains ? We have three subsequent columns; the first of them exhibiting the number of pieces, the second the price of each with the price of hanging it, and the third the gross amounts. And these entries were made the moment the paper came to the defendant’s use and the quantity was ascertained by hanging it on the walls of his house. No more accurate or systematic method of charging could be devised by one who was at the same time paper-hanger and the vendor of the article.
The declarations of the plaintiff, Howell, in regard to the acceptance of Tieman’s order when it was presented to him by the common agent of the plaintiffs and the defendant, were competent evidence. Everything said at the time was part of the transaction ; and as the defendant himself had contributed to make it so, he could not object to its going to the jury. Neither was the retention of the order conclusive evidence of acceptance. The fact was susceptive of explanation, and as such it was properly submitted.
Judgment affirmed.